Filed 8/28/20 Palomar Health v. Super. Ct. CA4/1



                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                               DIVISION ONE

                                         STATE OF CALIFORNIA



PALOMAR HEALTH,                                                 D077802

         Petitioner,                                            (San Diego County Super. Ct.
                                                                No. 37-2020-00014034-CU-WT-
         v.                                                     CTL)

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


TERRI WIEDRE,

         Real Party in Interest.


         ORIGINAL PORCEEDING in mandate. Katherine A. Bacal, Judge.
Petition granted.
         Fisher & Phillips and David E. Amaya, Megan E. Walker, and Kevonna
Ahmad for petitioner.
         No appearance for respondent.
         Shegerian and Associates and Carney Shegerian for real party in
interest.
      Palomar Health petitions for a writ commanding the superior court to
grant a motion to disqualify the judge assigned to the civil action filed
against it and others by Terri Wiedre. We grant the petition.
                                BACKGROUND
      Wiedre sued Palomar Health and others in superior court for damages
for employment discrimination, wrongful discharge, and other torts. The
case was assigned for all purposes to a judge. On July 28, 2020, as its first
appearance in the action, Palomar Health filed a motion to disqualify the
judge (also called a peremptory challenge). (Code Civ. Proc., § 170.6.) The
motion was in the form prescribed by statute (id., § 170.6, subd. (a)(6)), listed
Palomar Health as the entity making the motion, checked the box for a party,
and was signed under penalty of perjury by Palomar Health’s attorney, David
E. Amaya. On July 29, the judge denied the motion because the “declaration
[was] not signed by declarant (Palomar Health).” On July 31, Amaya
submitted a second form motion to disqualify the judge, listing himself as the
entity making the motion, checking the box for an attorney, and signing the
form under penalty of perjury. The judge denied the motion and wrote on
the order, “only one motion per side & untimely.”
      Palomar Health promptly petitioned this court for a writ directing the
superior court to vacate the order denying the July 31 motion and to enter a
new order granting it and requested a stay of further proceedings in the
superior court until this court ruled on the petition. (Code Civ. Proc., § 170.3,
subd. (d).) We granted the stay, notified the parties that we were considering
issuing a peremptory writ in the first instance, and invited Wiedre to file a
response to the petition. (Palma v. U.S. Industrial Fasteners, Inc. (1984) 36
Cal.3d 171, 178-180.) Wiedre responded that she did not oppose the relief
that Palomar had requested.


                                        2
                                 DISCUSSION
      The superior court erred by denying as untimely the July 31 motion to
disqualify. When a civil action has been assigned to a judge for all purposes,
a defendant or an attorney representing the defendant may file a motion to
disqualify the judge within 15 days of the defendant’s first appearance in the
action. (Code Civ. Proc., § 170.6, subd. (a)(2).) The July 31 motion, filed
three days after Palomar Health first appeared in the action, was therefore
timely.
      The superior court also erred by denying the July 31 motion as an
impermissible second motion by the same side. “In actions or special
proceedings where there may be more than one plaintiff or similar party
or more than one defendant or similar party appearing in the action or
special proceeding, only one motion for each side may be made in any one
action or special proceeding.” (Code Civ. Proc., § 170.6, subd. (a)(4), italics
added.) Earlier in the same paragraph, the quoted statute refers to a “duly
presented” motion, which “without any further act or proof” requires
reassignment of the case to a different judge. (Ibid.) The purpose of the one-
motion-per-side rule is to prevent “abuse[] by parties seeking to delay trial or
to obtain a favorable judge” by filing successive disqualification motions.
(Johnson v. Superior Court (1958) 50 Cal.2d 693, 697; accord, The Home Ins.
Co. v. Superior Court (2005) 34 Cal.4th 1025, 1032.) Therefore, the limit of
one motion per side is not met until a motion results in the disqualification of
the assigned judge. (See Stephens v. Superior Court (2002) 96 Cal.App.4th
54, 62 [“By enacting section 170.6, the Legislature guaranteed litigants the
right to automatically disqualify a judge based solely on a good faith belief in
prejudice”].) Palomar Health’s first motion, filed on July 28 as its first
appearance in the underlying action, did not result in the disqualification of


                                        3
the assigned judge; it was denied for a perceived procedural defect. The
second motion, filed three days later by Palomar Health’s attorney, was
therefore not barred by the one-motion-per-side rule.
      Where, as here, “a party timely files, in proper form, a motion to
disqualify a judge based upon [Code of Civil Procedure section 170.6], the
trial court is bound to accept the disqualification without further inquiry.”
(The Home Ins. Co. v. Superior Court, supra, 34 Cal.4th at p. 1032.) To
correct the superior court’s error in refusing to do so, a peremptory writ in the
first instance is appropriate. There are no material facts in dispute, the
applicable law is settled, Palomar Health is clearly entitled to relief,
disqualification issues require prompt resolution, and no useful purpose
would be served by plenary consideration of the issue. (Code Civ. Proc.,
§ 1088; Lewis v. Superior Court (1999) 19 Cal.4th 1232, 1240-1241; Frisk v.
Superior Court (2011) 200 Cal.App.4th 402, 416.)




                                        4
                                 DISPOSITION
      Let a writ issue commanding respondent, immediately upon receipt of
the writ, to vacate its order denying the July 31, 2020 motion to disqualify
(peremptory challenge) and to enter a new order granting the motion. The
stay previously issued by this court will dissolve upon finality of this opinion.
The parties will bear their own costs. (Cal. Rules of Court, rule
8.493(a)(1)(B).)
                                                                      AARON, J.


WE CONCUR:


BENKE, Acting P. J.


IRION, J.




                                        5